McCAIN, Judge
(concurring, in part; dissenting in part) :
I agree with the majority opinion concerning defendant’s guilty pleas to the escape charge and the crime of breaking and entering with intent to commit a felony.
I must however respectfully dissent as to . the disposition of defendant’s guilty plea to the crime of breaking and entering with intent to commit a misdemeanor.
*408Said offense being a misdemeanor, I would transfer the appeal thereon to the Circuit Court for Orange County, Florida. See my dissent in Brown v. State, Fourth District Court of Appeal, 232 So.2d 55, opinion filed February 12, 1970.